Citation Nr: 1002238	
Decision Date: 01/13/10    Archive Date: 01/22/10

DOCKET NO.  06-11 353	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability as a result of service-connected disabilities 
(TDIU).
 

REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

B. Berry, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1967 to October 
1989.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a rating decision dated in August 2005 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma.

In May 2009, the Board remanded this matter to the RO to 
provide a VA examination and opinion.  After accomplishing 
the requested action to the extent possible, the RO continued 
the denial of the claim (as reflected in the September 2009 
supplemental statement of the case (SSOC)) and returned this 
matter to the Board for further appellate consideration.

Based on statements made by the Veteran in his substantive 
appeal dated in March 2006, it appears that the Veteran also 
claims an increased rating for his right foot disorder.  This 
issue is not on appeal before the Board.  Accordingly, the 
Board refers the issue of entitlement to an increased rating 
for the Veteran's service-connected right foot disorder.  

The issue of entitlement to TDIU is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran is currently service-connected for residual 
scars of the left cheek and nose due to basal cell carcinoma, 
rated as 30 percent disabling, headaches, rated as 30 percent 
disabling, residuals of a left shoulder injury, rated as 20 
percent disabling, degenerative joint disease of the lumbar 
spine with scoliosis, rated as 20 percent disabling, 
chondromalacia of the right knee, rated as 10 percent 
disabling, chondromalacia of the left knee, rated as 10 
percent disabling, left foot condition associated with right 
medial foot surgery, rated as 10 percent disabling, chronic 
right ankle stiffness, rated as 10 percent disabling, peptic 
ulcer disease, rated as 10 percent disabling, chronic 
maxillary sinusitis with deviated nasal septum, rated as 10 
percent disabling and postoperative cholecystectomy scar, 
rated as 0 percent disabling.

2.  The Veteran's service-connected disabilities are not 
shown to be productive of a disability picture that precludes 
him from securing and following some form of substantially 
gainful employment consistent with his education and work 
experience.


CONCLUSION OF LAW

The criteria for a TDIU have not been met.  38 U.S.C.A. § 
1155 (West 2002); 38 C.F.R. §§ 3.341, 4.1, 4.15, 4.16 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) imposes a 
duty on the United States Department of Veterans Affairs (VA) 
to notify and assist a claimant in developing a claim.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a).  Upon receipt of a 
complete or substantially complete application for benefits, 
VA is required to notify the claimant and his or her 
representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper notice from VA 
must inform the claimant of any information and evidence not 
of record (1) that is necessary to substantiate the claim; 
(2) that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) must ask the claimant to provide 
any evidence in her or his possession that pertains to the 
claim in accordance with 38 C.F.R. § 3.159(b)(1).  The 
requirement of requesting that the claimant provide any 
evidence in his possession that pertains to the claim was 
eliminated by the Secretary during the course of this 
appeal.  See 73 Fed. Reg. 23353 (final rule eliminating 
fourth element notice as required under Pelegrini II, 
effective May 30, 2008).  Thus, any error related to this 
element is harmless.  This notice must be provided prior to 
an initial unfavorable decision on a claim by the agency of 
original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 
112 (2004).  

A March 2005 VCAA letter informed the Veteran of what 
evidence was necessary to substantiate his claim for TDIU.  
Specifically, the letter notified the Veteran in order to 
support his claim, the evidence must show that his service-
connected disabilities are sufficient, without regard to 
other factors, to prevent him from performing the mental and 
or physical tasks required to get or keep substantial 
employment and he must meet the disability percentage 
requirement specified in 38 C.F.R. § 4.16 (i.e., one 
disability ratable at 60 percent or more OR more than one 
disability with one disability ratable at 40 percent or more 
and a combined rating of 70 percent or more).  The Veteran 
was also informed of the evidence he should provide to 
support a claim for an extra-schedular evaluation based on 
exceptional circumstances.  The letter notified the Veteran 
of his and VA's respective duties for obtaining evidence.  
This information was provided prior to the initial AOJ 
decision.

With regard to the duty to assist, the Board finds that all 
necessary development on the claim currently under 
consideration has been accomplished.  The RO has made 
reasonable and appropriate efforts to assist the Veteran in 
obtaining all evidence necessary to substantiate his claim.  
The claims file contains the Veteran's service treatment 
records and VA treatment records.  The Veteran was provided 
with a VA examination and opinion in June 2009 to assist in 
determining whether the Veteran's service-connected 
disabilities render the Veteran unable to obtain 
substantially gainful employment.  This reported is 
associated with the record and has been considered in 
adjudicating the claim. 

The June 2009 VA examination report reflects that the 
examiner conducted a review of the Veteran's claims file in 
addition to obtaining oral history and a physical examination 
of the Veteran.  The examiner documented in detail the 
symptoms of the Veteran's service-connected disabilities and 
the effect those symptoms have on his overall ability to 
function.  The examiner was able to discuss the Veteran's 
occupational limitations; however he was unable to provide an 
opinion on whether those limitations rendered the Veteran 
unemployable.  The examiner provided a clear rationale for 
his inability to provide an opinion without resorting to mere 
speculation.  Accordingly, the Board concludes that the 
examination is adequate for rating purposes.  See Barr v. 
Nicholson, 21 Vet. App. 303, 311 (2007) (VA must ensure that 
any VA examination undertaken during an appeal is adequate 
for rating purposes).  

In addition, the Veteran has not identified, and the record 
does not otherwise indicate, any existing, pertinent evidence 
that has not been obtained.  The record also presents no 
basis for further development to create any additional 
evidence to be considered in connection with the issue 
currently under consideration. 

Based on the foregoing, the Board has determined that all 
relevant facts have been developed properly and sufficiently 
in this appeal and no further development is required to 
comply with the duty to assist the Veteran in developing the 
facts pertinent to his claim. 

II.  Merits of the Claim for TDIU

Total disability will be considered to exist when there is 
present any impairment of mind or body, which is sufficient 
to render it impossible for the average person to follow a 
substantially gainful occupation.  38 C.F.R. § 3.340.  If the 
total rating is based on a disability or combination of 
disabilities for which the Schedule for Rating Disabilities 
provides an evaluation of less than 100 percent, it must be 
determined that the service-connected disabilities are 
sufficient to produce unemployability without regard to 
advancing age.  38 C.F.R. § 3.341.  In evaluating total 
disability, full consideration must be given to unusual 
physical or mental effects in individual cases, to peculiar 
effects of occupational activities, to defects in physical or 
mental endowment preventing the usual amount of success in 
overcoming the handicap of disability and to the effects of 
combinations of disability.  38 C.F.R. § 4.15.

If the schedular rating is less than total, a total 
disability evaluation can be assigned based on individual 
unemployability if the Veteran is unable to secure or follow 
a substantially gainful occupation as a result of service-
connected disability, provided that he has one service-
connected disability rated at 60 percent or higher; or two or 
more service-connected disabilities, with one disability 
rated at 40 percent or higher and the combined rating is 70 
percent or higher.  38 C.F.R. § 4.16(a).  For the purpose of 
one 60 percent disability, or one 40 percent disability in 
combination, the following will be considered as one 
disability: (1) disabilities of one or both upper 
extremities, or of one or both lower extremities, including 
the bilateral factor, if applicable, (2) disabilities 
resulting from common etiology or a single accident, (3) 
disabilities affecting a single body system, e.g. orthopedic, 
digestive, respiratory, cardiovascular-renal 
neuropsychiatric, (4) multiple injuries incurred in action, 
or (5) multiple disabilities incurred as a prisoner of war.  
It is provided further that the existence or degree of non-
service connected disabilities or previous unemployability 
status will be disregarded where the percentages referred to 
in this paragraph for the service-connected disability or 
disabilities are met and in the judgment of the rating agency 
such service-connected disabilities render the Veteran 
unemployable.   

Marginal employment shall not be considered substantially 
gainful employment.  For purposes of 38 C.F.R. § 4.16, 
marginal employment generally shall be deemed to exist when a 
veteran's earned annual income does not exceed the amount 
established by the U.S. Department of Commerce as the poverty 
threshold for one person.  Marginal employment may also be 
held to exist, on a facts found basis (includes but is not 
limited to employment in a protected environment such as a 
family business or sheltered workshop), when earned annual 
income exceeds the poverty threshold.  Consideration shall be 
given in all claims to the nature of the employment and the 
reason for termination.  38 C.F.R. § 4.16(a).

The Veteran is currently service-connected for residual scars 
of the left cheek and nose due to basal cell carcinoma, rated 
as 30 percent disabling, headaches, rated as 30 percent 
disabling, residuals of a left shoulder injury, rated as 20 
percent disabling, degenerative joint disease of the lumbar 
spine with scoliosis, rated as 20 percent disabling, 
chondromalacia of the right knee, rated as 10 percent 
disabling, chondromalacia of the left knee, rated as 10 
percent disabling, left foot condition associated with right 
medial foot surgery, rated as 10 percent disabling, chronic 
right ankle stiffness, rated as 10 percent disabling, peptic 
ulcer disease, rated as 10 percent disabling, chronic 
maxillary sinusitis with deviated nasal septum, rated as 10 
percent disabling and postoperative cholecystectomy scar, 
rated as 0 percent disabling.  The Veteran's disabilities of 
the lower extremities combined are greater than 40 percent 
and the combined rating of all of the Veteran's service-
connected disabilities is 90 percent.  38 C.F.R. §§ 4.25, 
4.26.  The Veteran therefore meets the schedular percentage 
requirements for entitlement to TDIU.  38 C.F.R. § 4.16(a).  

Nonetheless, the Board must also determine whether the 
Veteran is unable to secure or follow a substantially gainful 
occupation as a result of his service-connected disabilities.  
The Board must evaluate whether there are circumstances in 
the Veteran's case, apart from any nonservice-connected 
condition and advancing age, which would justify a total 
rating based upon individual unemployability, due solely to 
the Veteran's service-connected disabilities.  Van Hoose v. 
Brown, 4 Vet. App. 361, 363 (1993).

The Veteran reported that he was a self-employed telephone 
installer from 1998 to 2005.  See March 2005 Application for 
Increased Compensation Based on Unemployability Form.  He 
noted that in 1991 his disabilities started affecting full-
time employment.  Id.  The Veteran reported that that he last 
worked full time in November 2005.  See March 2006 
Application for Increased Compensation Based on 
Unemployability Form.  He indicated that he currently works 
15 to 20 hours per week and he became too disabled to work in 
February 2006.  The Veteran stated that he cannot adequately 
perform the physical requirements of a telephone installer.  
He reported a total earned income of $14,000 in the last 
twelve months from March 2006 and that his current monthly 
earned income was $1,167.  The Veteran asserted that he has 
not tried to obtain employment since he became too disabled 
to work.  The Veteran has an associate degree in business 
management.   

At the outset, the evidence of record shows that the Veteran 
is currently engaged in substantially gainful employment.  
The Board recognizes that VA regulations does not define the 
term "substantially gainful occupation"; however, the Court 
has held that the term refers to, at a minimum, the ability 
to earn "a living wage."  Moore v. Derwinski, 1 Vet.App. 
356, 358 (1991); see also Faust v. West, 13 Vet.App. 342, 
355-56 (2000) (holding that a person is engaged in a 
"substantially gainful occupation" when that occupation 
"provides annual income that exceeds the poverty threshold 
for one person").  According to 38 C.F.R. § 4.16(a), 
marginal employment shall generally be deemed to exist when a 
veteran's earned income does not exceed the amount 
established by the U.S. Department of Commerce, Bureau of the 
Census, as the poverty threshold for one person.  Marginal 
employment may also exist, on a facts found basis, when 
earned income exceeds the poverty threshold.  Examples of 
"marginal employment" include, but are not limited to, 
employment in a protected environment such as a family 
business or sheltered workshop.  Id.  The Court has 
determined that employment that is more than marginal may be 
considered to be "substantially gainful employment."  Faust 
v. West, 13 Vet. App. 342, 355 (2000).

The Board observes that the reported earnings of $1,167 per 
month, or $14,000 per year, exceed the annual poverty 
threshold for one person throughout this appeal.  The poverty 
thresholds for calendar years 2005, 2006, 2007 and 2008 were 
$10,160, $10,488, $10,878 and $11, 201, respectively.  Thus, 
he does not meet the general criteria for marginal 
employment.  

The Board recognizes that the Veteran had to reduce the 
number of hours he could work to part-time.  See March 2006 
Application for Increased Compensation Based on 
Unemployability Form (stating that he worked 15 to 20 hours a 
week).  During the June 2009 VA examination, he reported that 
he can usually work from two to eight hours per day depending 
on his pain level and he misses approximately two days a week 
due to his disabilities.  Based on the Veteran's statements, 
it seems that he is able to consistently work part-time and 
therefore, the Board concludes that this is not evidence of 
marginal employment.  Cf. Moore v. Derwinski, 1 Vet. App. 
356, 358 (1991) (the ability to work only a few hours a day 
or only sporadically is not the ability to engage in 
substantially gainful employment).  

The Veteran was provided with a general VA examination in 
June 2009 with respect to his TDIU claim.  The Veteran 
reported daily headaches.  Approximatley twice a week they 
are prostrating lasting from 15 minutes to 2 hours.  The 
scars on his face from basal cell carcinoma will stometimes 
have a burning sensation, but no other limitations.  The scar 
was not painful on examination.  The Veteran reported 
constant pain in his low back that is dull and throbbing with 
shooting pains.  He noted that typically the dull and 
throbbing pain is presnt in a supine position and he has the 
shooting and sharp pain present with any sitting, lifting, 
walking or standing.  He walked unaided.  He wears a back 
brace when he works and when he goes to bed.  The Veteran 
noted that he can work anywhere from two to eight hours per 
day, but it depends upon his pain level.  He was unble to 
inform the examiner how may days he is unable to work a 
month.  The Veteran described the foot pain in the right foot 
as an electrical-type painful sensation.  The pain becomes so 
severe at times that he is completely unable to walk, 
especially after he walks more than 100 yards.  With respect 
to his ankle the Veteran reported stiffness, fatigue and that 
the ankle will occasionally give way.  The Veteran reported 
bilateral knee pain with weakness.  He has flare-ups of knee 
pain approximately three to four days a week, precipated by 
activity.  He has also has increased pain when walking up 
stairs.  The Veteran reported pain in the left shoulder with 
siffness, swelling and easy fatigability.  He indicated that 
he had flare-ups of the left shoulder approximately twice a 
week, precipitated by activity.  

The examiner detrermined that in taking the overall effect of 
the Veteran's service-connected disabilities the Veteran 
would be limited in those activities that require repetitive 
bending, prolonged walking, prolonged standing, prolonged 
sitting, heavy lifting, prolonged kneeling, prolonged 
squatting and climbing.  The examiner also noted that that 
the Veteran has prostrating headaches twice weekly fior 15 
minutes to 120 minutes and this has the potential of limiting 
his ability to perform his occupational duties during this 
prostrating period.   Nonetheless, the examiner noted that 
although the Veteran has the above occupational limitations 
he was unable to comment regarding the issue of whether these 
limitations would render the Veteran unemployable, because he 
was unaware of the Veteran's education or training and there 
was no information available in the claims file documenting 
the Veteran's present level of participation in his present 
employment.  As the examiner was unable to provide a clear or 
definite opinion, the Board finds that this opinion is "non-
evidence" and it has no probative value.  See Perman v. 
Brown, 5 Vet. App. 237, 241 (1993) (where a physician is 
unable to provide a definite causal connection, the opinion 
on that issue constitutes "what may be characterized as non- 
evidence" that has no probative value) overruled on other 
grounds by Robinson v. Mansfield, 21 Vet. App. 545, 550-51 
(2008).

The crucial inquiry for the Board is not whether the Veteran 
is able to pursue his profession of choice, or indeed any 
particular job.  Instead, the Board must inquire as to 
whether the Veteran can secure and follow a substantially 
gainful occupation in a more general sense.  See Van Hoose, 4 
Vet. App. at 363.  The fact that a veteran is unemployed is 
not enough.  It must be determined that his service-connected 
disorders without regard to his advancing age make him 
incapable of performing the acts required by employment.  See 
Van Hoose v. Brown, 4 Vet. App. 361 (1993).  

The Board recognizes that the Veteran's service-connected 
disabilities make it difficult for the Veteran to conduct 
certain aspects of his employment as a telephone techinician; 
however, his service-connected disabilities are not so 
severely disabling as to have rendered him unable to secure 
or follow substantially gainful employment, nor does the 
evidence of record reflect that these conditions preclude him 
from securing and following some form of substantially 
gainful employment consistent with his education and work 
experience.  The Veteran has an associate degree in business 
management, which suggests that he could perform work in an 
office setting.  The medical evidence suggests that the 
Veteran would have difficulty with prolonged sitting; 
however, this would not preclude work in a desk job as he 
could take breaks and move around the office.  The Board 
finds that the Veteran has not demonstrated that he is unable 
to obtain or retain employment.  In fact, the evidence of 
record indicates that the Veteran is still self-employed, 
albeit part-time, as a telephone installer.  He has also 
asserted that he has not attempted to obtain other employment 
since his service-connected disabilites starting affecting 
his job in November 2005.  In this case, the Veteran's 
combined service-connected disabilities are compensated at 
the 90 percent level, which itself is recognition that the 
Veteran's industrial capabilities are severly impaired.  See 
Van Hoose v. Brown, 4 Vet. App. 361 (1993).

 The Board notes that VA regulations provide that in 
exceptional cases where schedular ratings are found to be 
inadequate, the RO may refer a claim to the Under Secretary 
for Benefits or the Director, Compensation and Pension 
Service, for consideration of "an extraschedular evaluation 
commensurate with the average earning capacity impairment due 
exclusively to the service-connected disability or 
disabilities."  38 C.F.R. § 3.321(b)(1).  An extraschedular 
disability rating is warranted based upon a finding that the 
case presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization that would 
render impractical the application of the regular schedular 
standards.  See 38 C.F.R. § 3.321(b)(1); Fanning v. Brown, 4 
Vet. App. 225, 229 (1993).  

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three 
step inquiry for determining whether a Veteran is entitled to 
an extraschedular rating.  First, the Board must determine 
whether the evidence presents such an exceptional disability 
picture that the available schedular evaluations for the 
service-connected disability are inadequate.  Second, if the 
schedular evaluation does not contemplate the Veteran's level 
of disability and symptomatology and it is found inadequate, 
the Board must determine whether the claimant's disability 
picture exhibits other related factors such as those provided 
by the regulation as "governing norms."  Third, if the 
rating schedule is inadequate to evaluate a Veteran's 
disability picture and that picture has attendant thereto 
related factors such as marked interference with employment 
or frequent periods of hospitalization, then the case must be 
referred to the Under Secretary for Benefits or the Director 
of the Compensation and Pension Service to determine whether 
the Veteran's disability picture requires the assignment of 
an extraschedular rating.

In this case, the evidence does not show such an exceptional 
disability picture that the available schedular evaluation 
for the service-connected disabilites are inadequate.  A 
comparison between the level of severity and symptomatology 
of the Veteran's disabilities with the established criteria 
found in the rating schedules shows that the rating criteria 
reasonably describes the Veteran's disability level and 
symptomatology.  The Board notes that the record indicates 
that the Veteran is still self-employed making approximately 
$14,000 per year.  Although, the evidence shows that his 
disabilities affect his performance as a telephone installer, 
he has not attempted to obtain other types of employment in 
his field.  Althought the Veteran has had to reduce his hours 
of employment to part-time, the evidence does not indicate 
that his service-connected disabilities have caused marked 
interference with employment that is not already contemplated 
under the rating criteria.  Furthermore, the medical record 
does not show that the Veteran's service-connected 
disabilities have necessitated frequent periods of 
hospitalization or otherwise rendered impracticable the 
regular schedular standards for rating such disabilities.  
Under these circumstances, and in the absence of factors 
suggestive of an unusual disability picture, further 
development in keeping with the procedural actions outlined 
in 38 C.F.R. § 3.321(b)(1) is not warranted.  See Bagwell v. 
Brown, 9 Vet. App. 337, 339 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995); Moyer v. Derwinski, 2 Vet. App. 289, 
293 (1992); Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) 
(noting that the disability rating itself is recognition that 
industrial capabilities are impaired).

Accordingly, in the absence of any evidence of unusual or 
exceptional circumstances beyond what is contemplated by the 
assigned schedular disability evaluations, the preponderance 
of the evidence is against the Veteran's claim that he is 
precluded from securing substantially gainful employment 
solely by reason of his service-connected disabilities or 
that he is incapable of performing the mental and physical 
acts required by employment due solely to his service-
connected disabilities.  The Board concludes, therefore, that 
a total disability rating for compensation purposes based on 
individual unemployability is not warranted.  In reaching 
this conclusion, the Board has considered the benefit-of-the-
doubt doctrine.  However, as the preponderance of the 
evidence is against the Veteran's claim, that doctrine is not 
applicable.  See 38 U.S.C.A. 5107(b); Ortiz v. Principi, 274 
F.3d 1361 (Fed. Cir. 2001).







	(CONTINUED ON NEXT PAGE)



ORDER

Entitlement to a TDIU is denied.




______________________________________________
John E. Ormond, Jr. 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


